DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 09/18/2019 for application number 17/020,403.
2.    	Claims 10-20 are presented for examination. Claims 10 and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 09/18/2019 and 11/11/2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 6, 7 and 9 of pending application 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are an obvious variation:



Current App. No. 16/574,620
U.S. Pending App. No Pat. 16/680,027
10. (Original) A system, comprising: 
a processor; and 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising: 
receiving a user profile associated with a user, wherein the user profile includes a set of learning characteristics related to the user; 

displaying a simulation on a XR display, wherein the simulation is based in part on the set of learning characteristics; 

monitoring focus data from one or more communicatively coupled IoT devices, wherein the focus data is generated while the user is viewing the simulation; 
comparing the focus data with one or more focus thresholds, wherein the focus thresholds are based in part on correlating historical focus data of the user and the set of learning characteristics; and 
modifying the simulation in response to the one or more focus thresholds being met.  

1. A computer-implemented method comprising: 






receiving a user profile associated with a user, wherein the user profile includes a set of learning characteristics related to the user; 

displaying a simulation on an extended reality (XR) display, wherein the simulation is based in part on the set of learning characteristics; 

monitoring focus data related to the user, wherein the focus data is generated while the user is viewing the simulation; 

comparing the focus data with one or more focus thresholds related to the user; and 



modifying the simulation in response to the one or more focus thresholds being met.  


analyzing a plurality of learning characteristics related to a plurality of users; and 

grouping the plurality of users into one or more learning groups based in part on the plurality of users having one or more similar learning characteristics, 

wherein the displaying of the simulation is modified based in part on at least one of the set of learning characteristics of the user matching a learning characteristic within the one or more learning groups.  


3. The computer-implemented method of claim 1, further comprising: 

analyzing learning characteristics and focus data related to a plurality of users; and 

grouping the plurality of users into one or more learning groups based in part on the plurality of users having similar learning characteristics and similar patterns in focus data, 

wherein the displaying of the simulation is modified based in part on at least one of the set of learning characteristics of the user matching a learning characteristic within the one or more learning groups.  


12. (Original) The system of claim 10, wherein the set of learning characteristics are generated in part by analyzing a set of educational reports related to the user using natural language computing.  


4. The computer-implemented method of claim 1, wherein the set of learning characteristics are generated in part by analyzing a set of educational reports related to the user using natural language computing.  

13. (Original) The system of claim 10, wherein monitoring focus data from one or more IoT devices utilizes a feedback loop to capture interaction of the user when viewing the simulation.  

6. The computer-implemented method of claim 1, wherein the focus data is collected through a feedback loop to capture interaction of the user when viewing the simulation.  

14. (Original) The system of claim 10, wherein modifying the simulation in response to the one or more focus thresholds being met further 







9. The computer-implemented method of claim 1, further comprising: monitoring one or more performance factors of the user when the simulation is modified; and adjusting the one or more focus thresholds based in part on the performance factors.

16. (Original) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving a user profile associated with a user, wherein the user profile includes a set of learning characteristics related to the user; 

displaying a simulation on XR display, wherein the simulation is based in part on the set of learning characteristics; 

monitoring focus data from one or more communicatively coupled IoT devices, wherein the focus data is generated while the user is viewing the simulation; 
comparing the focus data with one or more focus thresholds, wherein the focus thresholds are based in part on correlating 

       modifying the simulation in response to the one or more focus thresholds being met. 







receiving a user profile associated with a user, wherein the user profile includes a set of learning characteristics related to the user; 

displaying a simulation on an extended reality (XR) display, wherein the simulation is based in part on the set of learning characteristics; 

monitoring focus data related to the user, wherein the focus data is generated while the user is viewing the simulation; 

comparing the focus data with one or more focus thresholds related to the user; and 



modifying the simulation in response to the one or more focus thresholds being met.  


analyzing learning characteristics and focus data related to a plurality of users; and 

grouping the plurality of users into one or more learning groups based in part on the plurality of users having one or more similar learning characteristics, P201900379US014Appl. No. 16/574,620 

wherein the displaying of the simulation is modified based in part on at least one of the set of learning characteristics of the user matching a learning characteristic within the one or more learning groups.  

3. The computer-implemented method of claim 1, further comprising: 

analyzing learning characteristics and focus data related to a plurality of users; and 

grouping the plurality of users into one or more learning groups based in part on the plurality of users having similar learning characteristics and similar patterns in focus data, 

wherein the displaying of the simulation is modified based in part on at least one of the set of learning characteristics of the user matching a learning characteristic within the one or more learning groups.  


18. (Original) The computer program product of claim 16, wherein the set of learning characteristics are generated in part by analyzing a set of educational reports related to the user using natural language computing.  


4. The computer-implemented method of claim 1, wherein the set of learning characteristics are generated in part by analyzing a set of educational reports related to the user using natural language computing.  
.
19. (Original) The computer program product of claim 16, wherein modifying the simulation in response to the one or more focus thresholds being met further comprises occluding non- critical content from the simulation.  


7. The computer-implemented method of claim 1, wherein modifying the simulation in response to the one or more focus thresholds being met further comprises occluding non-critical content from the simulation.  



9. The computer-implemented method of claim 1, further comprising: monitoring one or more performance factors of the user when the simulation is modified; and adjusting the one or more focus thresholds based in part on the performance factors.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US Pub 2011/0258049) hereinafter Ramer in view of Wilson et al. (US Pub 2020/0409455) hereinafter Wilson.

Regarding claim 10
a processor (Ramer; computer device include hardware and process realized in one or microprocessors, microcontrollers; paragraph 391); and 
a computer-readable storage medium (Ramer; The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and the like; paragraph 2068) communicatively coupled to the processor (Ramer; computer device include hardware and process realized in one or microprocessors, microcontrollers; paragraph 391) and storing program instructions which, when executed by the processor, cause the processor  (Ramer; computer device include hardware and process realized in one or microprocessors, microcontrollers; paragraph 391) to perform a method comprising: 
receiving a user profile associated with a user, wherein the user profile includes a set of learning characteristics related to the user (Ramer; user profile suggest user interested in more information about product, service, location (user profile suggest that user strong learning desire about the product, services and location); paragraph 1976); 
displaying a simulation on a XR display, wherein the simulation is based in part on the set of learning characteristics (Ramer; user profile suggesting regarding the product, service,, and location and content provided in augmented reality; paragraph 1976).
Ramer does not teach expressly,
monitoring focus data from one or more communicatively coupled IoT devices, wherein the focus data is generated while the user is viewing the simulation; 
comparing the focus data with one or more focus thresholds, wherein the focus thresholds are based in part on correlating historical focus data of the user and the set of learning characteristics; and 
modifying the simulation in response to the one or more focus thresholds being met.  
However, Wilson teaches,
monitoring focus data from one or more communicatively coupled IoT devices, wherein the focus data is generated while the user is viewing the simulation (Wilson; computing device receive sensor data from a set of eye-tracking sensors coupled to the HMD device  where it display virtual scene (sensors functionality as IoT and on HMD device display virtual scene); abstract); 
comparing the focus data with one or more focus thresholds, wherein the focus thresholds are based in part on correlating historical focus data of the user and the set of learning characteristics (Wilson; HMD taking an account measured user intent and measured user understanding as they relate to a virtual scene, also, user intent measured by capturing threshold of dwell times on objects (measured focus time on the object) and comparison of a user’s gaze pattern to an intended gaze pattern associate with a virtual scene; paragraph 27); and 
modifying the simulation in response to the one or more focus thresholds being met (Wilson; computing device determine the virtual scene based on the sensor data, and computing device change or modify the virtual scene based on the 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Wilson technique of measured user gaze pattern with known user intent gaze and modify a virtual scene to modify based on the user profile content display as augmented reality of Ramer. It would have been motivated to make such combination to efficiently provide the content to improve user attention on the presentation.

Claim 16 is computer program product claim that corresponding to system claim 10. Therefore, they are rejected for the same reason as claim 10 above.


Claims 11,13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US Pub 2011/0258049) hereinafter Ramer in view of Wilson et al. (US Pub 2020/0409455) hereinafter Wilson and further in view of Menon et al. (US Pub 2011/0177480) hereinafter Menon.

Regarding claim 11, Ramer and Wilson teaches all of the claim 10. Wilson further teaches, wherein the displaying of the simulation is modified based in part on at least one of the set of learning characteristics of the user matching a learning characteristic within the one or more learning groups (Wilson; computing device determine the virtual 
Wilson and Ramer do not teach expressly,
analyzing a plurality of learning characteristics related to a plurality of users; and 
grouping the plurality of users into one or more learning groups based in part on the plurality of users having one or more similar learning characteristics, 
However, Menon taches,
analyzing a plurality of learning characteristics related to a plurality of users (Menon; analyzing group of users that are similar to one another and these users or students having a similarity that they are good in learning at particular time of the day which us a positive effect on the location of the bookstore where they study (students learn more effectively at certain time and location as learning characteristics); paragraph 55); and 
grouping the plurality of users into one or more learning groups based in part on the plurality of users having one or more similar learning characteristics (Menon; student A is visual learner and the cognitively similar to the set of other students so these students are places inti a particular group (grouping a similar students are in a particular group based on cognitive similarities); paragraph 117), 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Menon technique of analyze group of students who are similar to each other and grouping based on similar cognitive to modify based on the 

Regarding claim 13, Ramer and Wilson teaches all of the claim 10. Wilson further teaches,
wherein monitoring focus data from one or more IoT devices utilizes a feedback loop to capture interaction of the user when viewing the simulation (Wilson; computing device receives a sensor data from eye-tracking sensors coupled to a HMD as a user interact with a virtual scene provided for display on the HMD; paragraph 22).

Claims 17 is computer program product claim that corresponding to system claim 11. Therefore, they are rejected for the same reason as claim 11 above.


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US Pub 2011/0258049) hereinafter Ramer in view of Wilson et al. (US Pub 2020/0409455) hereinafter Ozoka and further in view of Ozoka et al. (US Pub 2020/0356884) hereinafter Ozoka.

Regarding claim 12, Ramer and Wilson teaches all of the claim 10. Ramer and Wilson do not teach expressly,
wherein the set of learning characteristics are generated in part by analyzing a set of educational reports related to the user using natural language computing.  
However, Ozoka teaches,
wherein the set of learning characteristics are generated in part by analyzing a set of educational reports related to the user using natural language computing (Ozoka; behavioral platform analytics analyze using a machine learning technique to identify different users weakness and strength and filter and/rank to match; paragraph 44, further, the behavioral analytics platform may obtain data identifying, in natural language, a description of a transaction (e.g., a financial transaction, a human-to-human interaction, a human-to-machine interaction), and may parse the data to identify one or more attributes associated with the transaction (e.g., a subject, an object, a location, a time, a context, an action, and/or the like); paragraph 30).  
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Ozoka technique of identify weakness and strength of users using natural language and machine learning to modify based on the user profile content display as augmented reality, and measured user gaze pattern with known user intent gaze and modify a virtual scene of Ramer and Wilson. It would have been motivated to improve accuracy of data and enabling enable the behavioral analytics to detect pattern for accuracy.


Claim 18 is computer program product claim that corresponding to system claim 12. Therefore, they are rejected for the same reason as claim 12 above.




Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US Pub 2011/0258049) hereinafter Ramer in view of Wilson et al. (US Pub 2020/0409455) hereinafter Wilson and further in view of Sala (US Pub 2014/0361971).

Regarding claim 14, Ramer and Wilson teaches all of the claim 10. Ramer and Wilson do not teach expressly,
wherein modifying the simulation in response to the one or more focus thresholds being met further comprises occluding non-critical content from the simulation.
However, Sala teaches,
wherein modifying the simulation in response to the one or more focus thresholds being met further comprises occluding non-critical content from the simulation (Sala; as defined gaze pattern (threshold) condition met, visually enhance appearance of the item and gaze item enhancement applied including changes to color, size, font type, further, multiple item prioritized, weighted to have different influences (particular item visualize among multiple items); paragraphs 22-23).




Claim 19 is computer program product claim that corresponding to system claim 14. Therefore, they are rejected for the same reason as claim 14 above.


Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US Pub 2011/0258049) hereinafter Ramer in view of Wilson et al. (US Pub 2020/0409455) hereinafter Wilson as applied to claim 10 above, and further in view of Burgess et al. (US Pat 10,871,823) hereinafter Burgess.

Regarding claim 15, Ramer and Wilson teaches all of the claim 10. Wilson further teaches,
monitoring one or more performance factors of the user when the simulation is modified (Wilson; computing device determine the virtual scene based on the sensor data, and computing device change or modify the virtual scene based on the determination of the defined gaze pattern and known gaze pattern (gaze 
Ramer and Wilson do not teach expressly,
adjusting the one or more focus thresholds based in part on the performance factors
However, Burgess teaches,
adjusting the one or more focus thresholds based in part on the performance factors (Burgess; as visual cue includes change in brightness, outline or other cue to direct attention to the object, and includes animation and eye tracking calibrator calibrate eye tracking; col 11 line 7-27)
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Burgess technique of visual cue change and eye tracking calibration to modify based on the user profile content display as augmented reality, and measured user gaze pattern with known user intent gaze and modify a virtual scene of Ramer and Wilson. It would have been motivated to enable user interface to provide accurate object position to reduce processing demand associated with operation of HMD.

Claim 20 is computer program product claim that corresponding to system claim 15. Therefore, they are rejected for the same reason as claim 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Nguyen et al. (US 2020/0097077 A1) teaches augmented reality system modify visualization when user interact with virtual object ([0031]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143